Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election of “the insert formed by…pressurizing an elongated device including an elongated hollow region in an additive-containing pressurized vessel to a pressure of at least 20 psi” in the reply filed on 03/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 5, 7, 8, 10, 12, and 13 are rejected under 35 U.S.C. 102(b) as being anticipated by Moll, Jr. (US 3,162,199).  
Regarding claims 1, 3, 5, 7, 8, 10, 12, Moll Jr. discloses a cigarette with an elongated insert in the tobacco rod (with a mount end and an opposite end) that is inserted by machine during manufacture composed of a hollow thermoplastic tube (i.e. polymeric) that is pinched off to completely enclose and additive or flavoring (such as 
Moll Jr. does not expressly teach pressurizing to 20 psi, 100 psi, 200 psi, in an evacuated pressure vessel, layering, or infusing by vacuum.  The steps and parameters for the process for making the insert do not add patentable details to this invention, as no structural characteristics are association with the step in the specification.  As such, this is a “product by process” claim.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on 
	
Regarding claim 13, menthol or other flavorants disclosed by Moll Jr. are inherently diluent material, as they function to dilute the mainstream smoke.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moll, Jr. (US 3,162,199) as applied to claim 1 above in further view of Norman et al. (US 4,776,354).
Regarding claim 6, Moll Jr. discloses that the tube can be closed at the interval at which the tobacco rod is to be severed so that the additive/flavor remains sealed inside .  

Claims 11 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moll, Jr. (US 3,162,199) as applied to claim 1 above in further view of Mays et al. (US 4,449,541).
Regarding claims 11 and 15, Moll, Jr. discloses that, “Any desired flavoring or aroma-producing material or additive suitable for use in cigarettes and other smoking articles may be encased inside the capsules” (col. 4, 55-57).  However, Moll Jr. does not disclose additives such as humectants, glycerine, or polypylene glycol.
It is well known in the art to include other additives in the casing or top dressing of tobacco along with flavor.  For example, Mays et al. disclose that materials such as “sugars, licorice, cocoa, essential oils, fruit extracts and humectants are customarily applied to tobacco,” (col. 1, 29-56).  Mays et al. further explain that “glycerine was the original humectant used but other compounds used for this purpose include…propylene glycol.”  It would have been obvious to one of ordinary skill in the art at the time of . 

Claims 2 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moll, Jr. (US 3,162,199) as applied to claim 1 above in further view of Mishra et al. (US 2006/0144412).
Regarding claim 2, Moll, Jr. does not disclose coating the insert with a sealant.  However, it is known in the art to overcoat encapsulated flavorants to reduce leakage of the flavor.  For example, Mishra et al. disclose encapsulated flavorants such as menthol that are overcoated with another layer of polymer.  It would have been obvious to one of ordinary skill in the art at the time of invention to reduce flavorant leakage by overcoating the encapsulated flavor of Moll Jr. with the overcoating as taught by Mishra et al.  
Regarding claim 14, Moll, Jr. does not disclose sorbents in the insert.  However, it is known to place sorbents in the tobacco rod and Mishra et al. disclose that encapsulation can “reduce deactivation of sorbents” (0090).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the encapsulation of Moll, Jr. to encapsulate sorbents to reduce deactivation of the sorbent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Felton/Primary Examiner, Art Unit 1747